Mayes, J.,
delivered the opinion of the court.
The demurrer in this ease should have been overruled. The bill states a perfect cause of action. The legislature of the state had authorized and empowered the Silver Creek Navigation Company “to remove all obstructions from, and deepen and widen the channel of Silver creek, in the county of Yazoo; to cut and remove timber, logs, trees, and other obstructions on the banks or in the bed of said creek, which in any way interfered with the navigation thereof; and to build and construct all necessary locks and dams so as to make said stream, or any portion thereof, suitable and fit for the purpose of navigation, whether by steamboats or other water craft; and in consideration of the time, labor, and money to be expended by them in improving the said stream aforesaid, said corporation shall have the sole and exclusive right to use and navigate said stream, or such part thereof as it may improve, for the period of fifty years, .and to charge tolls or freight for all persons or *353property transported by it, and to navigate the said stream with such water craft as it may see proper to use.” It is alleged in the bill that the Silver Creek Navigation Company under this act was duly incorporated and organized, and the amount paid in as required by the act before it began business, which had been used in improving the stream. Subsequently it had set affoat in Silver creek several steamboats, and had operated them up and down the creek for a great many years. It is further alleged that after operating under this charter for many years, on account of defective construction, one end of the dike which it had built for the purpose of increasing the volume of water in the stream gave way, and since that time it had been unable to navigate as large craft in its business as it desired. It is further alleged that it now has the means with which to repair the dike and put the creek in good navigable condition for the operation of its business, and desires to do it, but is deterred by the fact that without the knowledge and consent of appellant, the Yazoo & Mississippi Valley Eailroad Company has built a railroad across this creek at three different places, and that the road is so constructed at the place where it crosses the creek that it is impossible for appellant to navigate any kind of water craft in the creek; that the railroad of defendant is constructed of dirt and pilings, so arranged as to be an absolute bar to navigation in the creek, and, if appellee is permitted to maintain its road as now constructed, the franchise and water right granted to the appellant by the legislature will be annulled, and its property rights taken away and destroyed. The demurrer admits all these facts alleged in the bill; that is to say, that the legislature has granted to appellant the exclusive right to use and navigate the stream; that it has spent a large sum of money in improving the stream, and that it is now ready to begin its operations again, but, on account of the obstructions placed in the stream by the railroad company, an absolute bar to navigation is made *354by the obstructions so placed by the railroad company. The bill states a good case on its face.

Reversed and remanded, with sixty days’ leave to answer after mandate is filed.